 1
 2
 3
                                                            JS-6
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
              CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
11
     DALE J. CABLER, JR.,                 ) Case No. EDCV 19-0517-PA (AS)
12                                        )
                       Plaintiff,         )
13                                        )
                  v.                      )      JUDGMENT
14                                        )
     COUNTY OF RIVERSIDE,                 )
15                                        )
                       Defendants.        )
16                                        )
17
          Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed   with
21
     prejudice.
22
23
          DATED: August 28, 2019
24
25
26
27                                           PERCY ANDERSON
                                      UNITED STATES DISTRICT JUDGE
28
